United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2789
                                    ___________

Paul L. Bowman,                      *
                                     *
          Appellant,                 *
                                     * Appeal from the
    v.                               * United States Tax Court.
                                     *
Commissioner of Internal Revenue,    *      [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: August 1, 2008
                                 Filed: August 7, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Paul Bowman appeals the tax court’s1 adverse grant of summary judgment.
Having carefully reviewed the record and considered the arguments advanced by
Bowman on appeal, we conclude summary judgment was proper. Accordingly, we
affirm for the reasons set forth in the tax court’s well-reasoned opinion. See 8th Cir.
R. 47B.
                        ______________________________




      1
       The Honorable Carolyn P. Chiechi, United States Tax Court Judge.